

115 SJ 51 IS: Proposing an amendment to the Constitution of the United States relative to limiting the number of terms that a Member of Congress may serve.
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 51IN THE SENATE OF THE UNITED STATESDecember 21, 2017Mr. Cassidy introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to limiting the number of
			 terms that a Member of Congress may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress:
			
				 —
 1.No person who has served 9 consecutive terms as a Representative shall be eligible for election to the House of Representatives for a tenth consecutive term. For purposes of this section, the election of a person to fill a vacancy in the House of Representatives shall be included as 1 term in determining the number of terms that such person has served as a Representative if the person fills the vacancy for more than 1 year. Nothing in this section shall prevent a person described in the first sentence from being eligible for election to the House of Representatives for a subsequent term if there is a period of not less than 1 year between such consecutive terms and the subsequent term.
 2.No person who has served 3 consecutive terms as a Senator shall be eligible for election or appointment to the Senate for a fourth consecutive term. For purposes of this section, the election or appointment of a person to fill a vacancy in the Senate shall be included as 1 term in determining the number of terms that such person has served as a Senator if the person fills the vacancy for more than 3 years. Nothing in this section shall prevent a person described in the first sentence from being eligible for election or appointment to the Senate for a subsequent term if there is a period of not less than 1 year between such consecutive terms and the subsequent term.
 3.No term of service beginning before the date of the ratification of this article shall be taken into account in determining eligibility for election or appointment under this article..